DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 12/21/2020 has been fully considered and is attached hereto.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/18/2022 is acknowledged.



Claim Objections
Claims 1, 3-16, 21-23 are objected to because of the following informalities:  
Claim 1, in lines 10-11, and in line 16, recites, “the cooling channel” which appears to be incorrect.  It appears it should be change to read, “the at least one cooling channel”.
Claims 3-16, 21-23 are similarly rejected since they depend from claim 1 and thus inherit the deficiencies therein.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 5, 9, 14, 16, 19, 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ayres, III et al. (US 7,855,891 – hereinafter, “Ayres”) in view of Ikeda (US 5,285,351).
With respect to claims 1 and 19, Ayres teaches (In Fig 2) a system comprising: a plurality of electronic components (110a, 110b) mounted on a printed circuit board (100), the electronic components having different heights relative to the printed circuit board (See Fig 2); and a heat sink (210, 210a, 210b) comprising: and a plurality of pedestals (210a, 210b) with respective elevations that correspond to the different heights of the electronic components (See Fig 2).  Ayres fails to specifically teach or suggest that the heat sink comprises at least one cooling channel configured to guide a liquid through the heat sink and with respective external surfaces that at least partially expose the cooling channel; and sealed to respective electronic components of the electronic components via a sealing material arranged between the respective external surfaces and the respective electronic components such that the respective electronic components are at least partially in direct contact with the liquid when the liquid is flowing through the cooling channel.  Ikeda, however, teaches (In Figs 1-3) a system including a heat sink (11, 14) which comprises at least one cooling channel (12-1, 12-2, etc, 16, 17, 19-1, 19-2, etc.) configured to guide a liquid through the heat sink and with respective external surfaces that at least partially expose the cooling channel (See Fig 3, the bottom of 12-1, 12-2, etc. are open); and sealed (Via 3) to respective electronic components (2-1, 2-2, etc) of the electronic components via a sealing material (3) arranged between the respective external surfaces and the respective electronic components such that the respective electronic components are at least partially in 
	With respect to claim 5, Ayres as modified by Ikeda teaches the limitations of claim 1 as per above and Ikeda further teaches that the sealing material (3) is coolant resistant (Col. 5, ll. 20-28, where since Ikeda teaches that the coolant will not leak past the sealing material, the sealing material must be coolant resistant to some degree).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have any seals applied to Ayres to be coolant resistant, as taught by Ikeda, since doing so would allow for the use of a coolant which is not dielectric.
	With respect to claim 9, Ayres as modified by Ikeda teaches the limitations of claim 1 as per above and Ikeda further teaches that connections between the respective electronic components (2-1, 2-2, etc) and the respective external surfaces of the pedestals are form-fit free and friction-free (¶ 0013 of the present written description appears to define “form-fit free and friction-free” as being a connection between the component and the heat sink which is via sealant without the use of solder.  This is 
With respect to claim 14, Ayres as modified by Ikeda teaches the limitations of claim 1 as per above and Ikeda further teaches that the pedestals are sealed to respective perimeters of the respective electronic components (See Fig 3, where at least part of the perimeter of each electronic component has the sealant (3) on top thereof).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further have the pedestals sealed to respective perimeters of respective electronic components since doing so would allow for the fluid to make contact with as much of the top of the component as possible.
With respect to claim 16, Ayres as modified by Ikeda teaches the limitations of claim 1 as per above buy Ayres fails to specifically teach or suggest the limitations of claim 16.  Ikeda, however, teaches electronic components which are integrated circuits (Col. 2, l. 67).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ikeda with that of Ayres, such that the electronic components of Ayres are integrated circuits, as taught by Ikeda, since doing so would allow for the components of Ayres to be small in size, high in reliability, low in cost and weight (all advantages of using an integrated circuit as your component).

With respect to claim 24, Ayres as modified by Ikeda teaches the limitations of claim 19 as per above and wherein the heat sink (210, 210a, 210b) is configured to be disposed in an electronic control unit of a vehicle (The heat sink of Ayres is capable of being used in an ECU of a vehicle).  

Claims 3-4, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ayres in view of Ikeda and further in view of Xue et al. (US 2019/0368720 – hereinafter, “Xue”).
With respect to claims 3-4, 10 Ayres as modified by Ikeda teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claims 3-4, 10.  Xue, however, teaches using a seal glue which is a hot melt adhesive to provide liquid sealing between various structural components (¶ 0026).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xue with that of Ayres as modified by prima facie obviousness determination1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ayres in view of Ikeda and further in view of Nichols et al. (US 6,764,529 – hereinafter, “Nichols”). 
With respect to claim 6, Ayres as modified by Ikeda teaches the limitations of claim 1 as per above but Ikeda fails to specifically teach or suggest that the seal (3) is rigid.  Nichols, however, teaches using a rigid polymeric O-ring seal (Col. 9, ll. 11-21).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nichols with that of Ayres as modified by Ikeda, such that the seal (3) is made of a rigid material, as taught by Nichols, since doing so provide for a seal which may be tolerant of thermal shock (Col. 9, ll. 11-21).  Further it is noted that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination1.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ayres in view of Ikeda and further in view of Cappi et al. (US 2020/0353467 – hereinafter, “Cappi”).
. 

Claims 11-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ayres in view of Ikeda and further in view of Brok et al. (US 8,077,464 – hereinafter, “Brok”).
With respect to claims 11-13, Ayres as modified by Ikeda teaches the limitations of claim 1 as per above and Ikeda does further teaches the presence of a seal (3) along a top edge of a component around at least a portion of a perimeter (See Figs 1-2) but neither Ayres nor Ikeda teach or suggest that the components are rectangular (Cl. 12) or ring shaped (Cl. 13) and further that the seal extends along the entire perimeter of either the rectangular shaped component or the ring shaped component.  However it has been held that mere changes in shape are obvious2.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the component be either rectangular (Cl. 12) or ring-shaped 
With respect to claim 15, Ayres as modified by Ikeda and Brok teaches the limitations of claim 11 as per above and Ikeda further teaches that at least some of the respective external surfaces extend over some of the space enclosed by the sealing material (See Fig A below, all surfaces of 11 open to the top face of 12-1, 12-2, etc) but fails to specifically teach or suggest that the external surfaces extend over entire areas enclosed by the sealing material.  Brok, however, teaches placing a sealing material around a perimeter of a component (Col. 9, ll. 17-22) and thus It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sealing material (3) of Ikeda be around the perimeter of the components (2-1, 2-1, etc) thus resulting in the respective external surfaces extending over an entire area enclosed by the sealing material as claimed.

    PNG
    media_image1.png
    317
    610
    media_image1.png
    Greyscale


Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ayres in view of Ikeda and further in view of Bojan et al. (US 7,864,529 – hereinafter, “Bojan”).
With respect to claims 22-23, Ayres as modified by Ikeda teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the system is a vehicle electronic control unit.  Bojan, however, teaches a vehicle electronic control unit that includes a liquid cooling scheme to cool components therein (Col. 1, ll. 16-21).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bojan with that of Ayres as modified by Ikeda, such that the system of Ayres/Ikeda is a vehicle electronic control unit, as taught by Bojan, since doing so would allow for the system of Ayres/Ikeda to be used in a vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0176352 to Chang et al. which teaches enhanced liquid cooling for components of dissimilar heights;
US 7,298,618 to Campbell et al. which teaches liquid cooling cold plates for components of dissimilar heights;
US 5,309,319 to Messina which teaches integral cooling system for electric components;
US 5,294,830 to Young et al which teaches indirect impingement cooling of components of dissimilar heights;
US 5,166,863 to Shmunis which teaches liquid cooling of heat generating components of dissimilar heights;
US 4,791,983 to Nicol et al. which also teaches liquid cooling of heat generating components of dissimilar heights; and
US 4,740,866 to Kajiwara et al. which also teaches liquid cooling of heat generating components of dissimilar heights.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
        2 In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)